DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 05/13/21. The applicant has overcome the objections, the 35 USC 112 rejections, and the prior art rejections as set forth in the previous office action. Refer to the aforementioned amendment for specific details on applicant's rebuttal arguments and/or remarks. However, the present claims are now finally rejected over a new ground of rejection as formulated hereinbelow and for the reasons of record: 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al 2014/0072881 in view of Carlson 8962182.
As to claims 1, 3, 5, 10, 12-13, 19:
Park et al disclose that it is known in the art to make a solid polymer electrolyte battery (Abstract; 0041; 0066-0072; 0093; 0111; 0008; 0084; 0109; CLAIM 1) comprising a composite electrolyte-separator layer/film (i.e., dry film/sheet, see 0137) interposed between the anode and the cathode including a dry/non-aqueous self-supporting film/layer (Abstract; 0041; 0061-0063; 0066-0072; 0093; 0025-0026; CLAIM 1) wherein the electrolyte-separator film comprises a material composition including dimethoxyethane (glyme); a lithium salt; and polyethylene oxide (i.e., polyethylene-based material) (the polymeric complexing agent) (0051-0052; 0055; 0116; 0128; Abstract) such as PEO18LiTFSI-SiO2 with a dimethoxyethane (glyme) solution where 1 M of LiTFSI is dissolved (0137; Preparation Example 1).
With respect to the weight percent (wt. %) of the glyme, PEO (the polymer complexing agent) and the Li-salt: Park et al disclose the use polyethylene oxide (PEO) (the polymeric complexing agent) (0051-0052; 0055; 0116; 0128, Abstract) such as PEO18LiTFSI-SiO2 with a dimethoxyethane (glyme) solution where 1 M of LiTFSI is dissolved (0137; Preparation Example 1). See also Table 2 (molar amounts) 1M, 2.0M, 3.0M LiTFSI/TEGDME. Further, Preparation Examples 3-5 show composite materials including the lithium salt LiTFSI, PEO and diglyme or tryglyme, or tegraglyme (TEGDME), respectively (0139-0141); and Comparative Preparation Example 3 show composite materials including the lithium salt LiTFSI, PEO and polyethylene glycol dimethyl ether (PEGDME) (0144). See also Table 2 (molar amounts) 0.5M, 1M, 2.0M, 3.0M LiTFSI/TEGDME, and/or 1M LiTFSI/PEGDME. In this case, it is contended that the foregoing composite material including the lithium salt LiTFSI and the PEO satisfies applicant’s broadly claimed weight percent range as recited in claims 1, 7 and 9 (0137; Preparation Example 1, see also Table 2: molar amounts). Similarly, the composite materials including the lithium salt LiTFSI, PEO and diglyme or tryglyme, or tegraglyme (TEGDME) or polyethylene glycol dimethyl ether (PEGDME), respectively, satisfies applicant’s broadly claimed weight percent range as recited in claims 1 and 8 (0139-0141; Preparation Examples 3-5). Refer to Table 2 (molar amounts) 0.5M, 1M, 2.0M, 3.0M LiTFSI/TEGDME, and/or 1M LiTFSI/PEGDME. 
As to claim 2:
	The teachings of Park et al encompass saturating/combining the composite electrolyte-separator layer/film (i.e., dry film/sheet, see 0137) with a liquid electrolyte composition including organic solvents (i.e., non-aqueous) (0048-0053). 



As to claims 4, 14:
Park et al disclose the use diglime, tryglyme, tetraglyme (i.e., also known as tetraethylene glycol dimethyl ether or TEGDME) (0050, 0139, 0140-0141; Tables 1-2); and polyethylene glycol dimethyl ether (PEGDME) (0144; Tables 1-2). 
As to claim 6:
Park et al disclose the use of inorganic particles/fillers (0059; 0038; Abstract). 
As to claim 17:
Park et al disclose the polyethylene oxide has a molecular weight of 6 x 105 (0137). 
Park et al disclosed a separator/electrolyte component according to the foregoing description. However, the preceding reference does not expressly disclose the specific pore size of the separator/electrolyte film; and the specific weight percent of the glyme/glyme mixture/lithium salt and polymeric complexing agent. 
As to claims 1 and 18-19:
In this respect, Carlson discloses that it is known in the art to make/provide a separator component/assembly for batteries or for electric current producing cells including separators for lithium batteries, or solid polymer electrolytes/separators, liquid electrolytes, gel polymer electrolytes/separators (Abstract; COL 4, lines 12-19; COL 4, lines 57-64) wherein the separator layers have pore diameters up to 0.2 microns to prevent the penetration into the separator layer of any particles or impurities as are typically found/formed in lithium batteries (COL 6, lines 12-40; CLAIMS 1 & 13). (Emphasis added[Symbol font/0xAE]) In one embodiment, the separator layer comprises pores having an average pore diameter of less than 0.2 micron, and preferably less than 0.1 micron (COL 3, lines 30-39; COL 5, lines 20-329). Carlson discloses the porous separator substrate include porous polyethylene film and/or porous polypropylene films (COL 8, lines 12-32). It is noted that the separator of Carlson is electrically insulating as is required to separate the anode component from the cathode component in the battery cell. 1st Examiner’s note: Carlson shows the pore size of the separator with sufficient specificity. If not, then, note that at least the end points constitute a valid data point, and thus, it anticipates the claim as the end point represents a specific disclosure of a discrete embodiment of the invention disclosed by the prior art which amounts to a complete description and, therefore, an anticipation of the claimed range. See Ex Parte Lee 31 USPQ2d 1105. In this case, an end point of the porous size of the separator film is 0.2 micron or 0.1 micron. As such, there is disclosed a specific representation of a discrete embodiment for such particular element, characteristic or property. Therefore, the claimed requirement is met. 2nd Examiner’s note: as to the specific means weight loss of less than 10 % at temperatures up to 200 °C (as recited in claim 18): see MPEP 2112.01 Composition, Product, and Apparatus Claims: I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971); (Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934). Accordingly, products of identical chemical composition and structures (i.e., pore size) cannot have mutually exclusive properties, and thus, the claimed characteristics (i.e. the specific means weight loss of less than 10 % at temperatures up to 200 °C), are necessarily present in the prior art material.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) “From the standpoint of patent law, a compound and all its properties are inseparable.”
In view of the above, it would have been obvious to a skilled artisan at the time the invention was made to make the separator film of Park et al by having the specific pore size of the separator/electrolyte film of Carlson as Carlson teaches that the specifically disclosed separator porous size/range is beneficial to prevent the penetration into the separator layer of any particles or impurities as are typically found/formed in lithium batteries. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. " In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, it is prima-facie obvious to choose or select the specific concentration or amount of material. See MPEP 2144.05 Obviousness of Ranges. Moreover, Park et al recognizes the amount of material (i.e. weight percent) as a variable which achieves a recognized result, thus, the specific range of weight percent of the glyme/glyme mixture/lithium salt and polymeric complexing agent results from the characterization as routine experimentation of an optimum or workable range. Accordingly, the specifically weight percent range is being construed as a result-effective variable. In re Aller 105 USPQ 233, 235; In re Hoeschele 160 USPQ 809, In re Antonie 195 USPQ 6 (MPEP 2144.05 IL Optimization of Ranges). 

Response to Arguments
Applicant’s arguments with respect to the foregoing claims have been considered but are moot in view of the new grounds of rejection and because the new ground of rejection does not 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAYMOND ALEJANDRO/Primary Examiner, Art Unit 1727